Citation Nr: 0816841	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
coccidioidomycosis with lobectomy, right upper lobe, and 
resection, right fifth rib.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.M., R.T.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel

INTRODUCTION

The veteran had active service from November 1947 to November 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in January 2008, 
accompanied by his wife and daughter.  A transcript is of 
record.

FINDINGS OF FACT

The veteran's coccidioidomycosis is characterized by chronic 
pulmonary mycosis with minimal symptoms, such as occasional 
minor hemoptysis or productive cough. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service connected coccidioidomycosis with 
lobectomy, right upper lobe, and resection, right fifth rib 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.97, Diagnostic Code 6835 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In September 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the September 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the February 2005 
rating decision, December 2005 SOC, and September 2007 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  In the present case, 
the notifications to the veteran were entirely adequate to 
inform him, or any reasonable person for that matter, of what 
was required, and that he needed to provide evidence with 
regard to how his disabilities affect him in his daily life.  
There is no prejudicial error shown.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
an increased rating is being denied, no new effective date 
will be assigned, so that issue is moot.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In addition, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under  38 C.F.R. § 4.97, Diagnostic Code (DC) 6835, 
coccidioidomycosis, a 30 percent rating is warranted with 
chronic pulmonary mycosis with minimal symptoms such as 
occasional minor hemoptysis or productive cough.  The veteran 
will receive a 50 percent rating if the evidence shows 
chronic pulmonary mycosis requiring suppressive therapy with 
no more than minimal symptoms such as occasional minor 
hemoptysis or productive cough.  A 100 percent rating is 
warranted with chronic pulmonary mycosis with persistent 
fever, weight loss, night sweats, or massive hemoptysis. 

The veteran's records show that he underwent a right upper 
lobe resection in 1951.  The lesion was found to be due to 
coccidioidomycosis.  At April 2004 VA treatment the veteran 
was described as getting back to baseline following two 
admissions for chronic obstructive pulmonary disease (COPD) 
exacerbation and pneumonia.  He was finishing a steroid taper 
and had an exertional tolerance of 100 feet.  At June 2004 VA 
testing the veteran's FVC was 84 percent of predicted, his 
FEV1 was 63 percent of expected, and his FEV1/FVC was 72 
percent of predicted.

The veteran had a VA respiratory examination in September 
2004.  He described a 15-year history of COPD that has been 
advancing, and he said that he had been a smoker in the past.  
The reversible component of the COPD had been treated with 
albuterol, Atrovent, and oral steroids, and he had been on 
continuous oxygen therapy for the prior four years.  He had 
chronic shortness of breath, and dyspnea on exertion at 100 
feet.  A March 2004 CT scan showed stable remote post-
surgical changes with diffuse underlying chronic lung disease 
and generalized fibro-emphysematous changes.  The examiner 
diagnosed the veteran with severe COPD, with oxygen requiring 
hospitalizations two times in the prior year for 
exacerbations, and coccidiomycosis with no evidence of 
recurrence per a March 2004 CT.

At December 2004 pulmonary outpatient treatment the veteran 
was described as doing reasonably well.  He was on chronic 
oxygen, Serevent, Flovent, albuterol, and montelukast, and he 
could walk 100 feet before having dyspnea on exertion.  The 
doctor's note states that the veteran's never smoked, which 
contradicts other notations in the veteran's treatment notes, 
including one from January 2006 stating that the veteran had 
not smoked in over seven years.

Private treatment records show that a February 2006 biopsy of 
a right upper lobe mass showed predominantly benign fibrous 
connective tissue, benign adipose tissue and benign muscle 
fibers with atypical lymphocytic infiltrate.  The findings 
were found to be most consistent with chronic inflammation.  

An April 2006 CT study showed that the veteran was status 
post right thoracic surgery with partial resection of the 
right lung, COPD with emphysema, chronic pleural parenchymal 
scarring in the apices more severe on the right side with no 
progression since the previous CT study in March 2004, and a 
granulomatous complex in the left lung.  At June 2006 
treatment the veteran reported being able to walk 15 feet 
without experiencing shortness of breath, down from 75 feet 7 
months beforehand.  

In July 2006 the veteran had a VA examination, and the 
physician reviewed the veteran's claims file.  He noted that 
the veteran had been treated since 1993 at the Prescott VA 
Medical Center for COPD with a reversible component and that 
the veteran smoked 40+ packs of cigarettes a year beginning 
at age 21, quitting in 1994.  The veteran started to have 
exertional dyspnea in 1987, and serial lung function tests 
had shown worsening airflow obstruction since then.  The 
physician opined that the absence of dyspnea for several 
years following the right upper lobectomy, the onset of 
progressive exertional dyspnea and pulmonary function 
impairment at a later age, and a significant cigarette 
smoking history all pointed to COPD as the etiology of the 
veteran's respiratory impairment.  In addition, the physician 
felt that the latent period of 1951 to 1987 between the 
resection of the right upper lobe and the onset of dyspnea 
indicated that the former had no role in the development of 
the veteran's COPD.  He opined that it is "less likely than 
not" that COPD was caused by or was a result of the 
resection of the right upper lobe for coccidioidomycosis with 
onset of dyspnea.   

December 2006 treatment notes indicate that the veteran had 
suffered from increasing shortness of breath over the prior 
six months and had suffered 6 episodes of bronchospasm over 
the prior 2 months.  He continued to use oxygen and 
albuterol, could no longer walk around the block, and had 
shortness of breath after climbing four steps.  The veteran 
appeared to be in mild distress and could speak full 
sentences with shortness of breath.

As of July 2007 the veteran's medications were 
amoxicillin/clavulanate, Formoterol, Glyburide, Lovastatin, 
metformin, prednisone, rosiglitazone, acetaminophen, insulin, 
albuterol, lorazepam, milk of magnesia, nystatin, and 
Tiotropium.  

The RO has assigned a 30 percent evaluation under DC 6835, 
and the Board agrees with that rating.  The veteran's medical 
records do not show that he has been on suppressive therapy 
as a 50 percent evaluation, the next highest available under 
DC 6835, requires.  In addition, a higher rating is not 
available under other respiratory system diagnostic codes.  
The July 2006 VA examination shows that the veteran's 
respiratory symptoms are a result of his COPD and not his 
service connected coccidioidomycosis.  Therefore, a 
preponderance of the evidence is against the veteran's claim 
for a rating in excess of 30 percent for coccidioidomycosis 
with lobectomy, right upper lobe, and resection, right fifth 
rib.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a staged 
rating for his coccidioidomycosis with lobectomy, right upper 
lobe, and resection, right fifth rib, as the Court indicated 
can be done in this type of case.  Based upon the record, we 
find that at no time has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board.  Therefore, a "staged" rating is not 
appropriate.


ORDER

A rating in excess of 30 percent for coccidioidomycosis with 
lobectomy, right upper lobe, and resection, right fifth rib 
is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


